Case: 18-14637   Date Filed: 04/27/2020   Page: 1 of 20



                                                         [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 18-14637; 19-10865
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 8:15-cv-02787-EAK-AEP



ANGELA W. DEBOSE,

                                                            Plaintiff-Appellant,

                                   versus

USF BOARD OF TRUSTEES, et al.,

                                                                     Defendants,

UNIVERSITY OF SOUTH FLORIDA BOARD OF TRUSTEES,
ELLUCIAN COMPANY, L.P.,

                                                        Defendants-Appellees.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (April 27, 2020)

Before JILL PRYOR, NEWSOM, and BRANCH, Circuit Judges.

PER CURIAM:
               Case: 18-14637    Date Filed: 04/27/2020   Page: 2 of 20



      Following her termination by the University of South Florida, Angela

DeBose, an African American woman, filed suit under Title VII, 42 U.S.C.

§ 2000e et seq. (“Title VII”), and the Florida Civil Rights Act, Fla. Stat. § 760.01

et seq. (“FCRA”), against both the University and Ellucian Company, L.P., a

software developer whose products are used for academic and administrative

recordkeeping. The district court granted summary judgment to Defendants on

several counts, including all counts against Ellucian. After a jury found for

DeBose on the remaining counts, the court granted judgment as a matter of law to

Defendants and denied DeBose’s post-trial motions. After review of the

complicated procedural posture and record, we affirm the district court’s

disposition.

                                          I

      DeBose worked as the University Registrar at the University of South

Florida. Her position was renewed annually. In 2014, the University began

receiving complaints from other employees that DeBose was difficult to

collaborate with and unprofessional. On July 15, 2014, DeBose’s supervisor, Paul

Dosal, informed her that he had promoted another University employee, Billie Jo

Hamilton, to an open Assistant Vice President role. Two weeks later, DeBose filed

an internal complaint alleging discrimination, and a second complaint the

following month. In January 2015, she filed a discrimination complaint with the


                                          2
              Case: 18-14637     Date Filed: 04/27/2020   Page: 3 of 20



EEOC. In February, Dosal issued DeBose a written reprimand for calling a

coworker a “little girl” during a meeting.

      During this same timeframe, the University was implementing a new

software program from Ellucian, Degree Works, which helps students and faculty

monitor progress toward graduation. As part of its implementation, an Ellucian

consultant met with DeBose in April 2015 and issued a report criticizing the

Registrar’s implementation of the software, saying the office was uncollaborative

and resistant to change. After receiving the Ellucian report, on May 19, 2015,

University Provost Ralph Wilcox gave DeBose three months’ notice that her

employment would not be renewed in August 2015. Wilcox subsequently received

a call from the Provost of the University of North Florida asking for his

professional opinion of DeBose—Wilcox repeated the Ellucian report’s conclusion

that DeBose was uncollaborative and resistant to change.

      These events—the promotion of another employee, the written reprimand,

her termination, and the bad reference—formed the basis of DeBose’s complaint.

She accused the University of race and gender discrimination and retaliation in

violation of Title VII and state law based on its failure to promote, termination, and

bad job reference, as well as breach of contract for the termination and tortious

interference in a business relationship for the bad reference. She also accused




                                             3
              Case: 18-14637      Date Filed: 04/27/2020    Page: 4 of 20



Ellucian of tortious interference in her business relationship with the University,

and accused both Defendants of a civil conspiracy to violate her rights.

      Following discovery, the University and Ellucian moved for summary

judgment. The district court granted defendants summary judgment on all counts

except the discrimination and retaliation claims associated with DeBose’s

termination and bad reference by the University. Those claims proceeded to trial.

Considering the discrimination claim, the jury found that race was a motivating

factor in the Provost’s decision not to renew the employment contract, but that

DeBose would have been terminated regardless of race and was therefore not

entitled to damages. As to her retaliation claim, the jury found that the University

had taken adverse employment action against DeBose because of her protected

activity, and awarded $310,500 in damages.

      Following trial, DeBose moved for attorney’s fees, costs, and front pay. The

district court denied her request for fees, because pro se litigants are not entitled to

recover attorney fees, and denied her request for costs because she had not

provided sufficient information on them. It scheduled an evidentiary hearing to

establish a front-pay amount, to which DeBose was presumptively entitled as the

prevailing party.

      The district court subsequently granted the University’s motion for judgment

as a matter of law and overturned the jury’s verdict on the retaliation claim, finding


                                           4
               Case: 18-14637       Date Filed: 04/27/2020      Page: 5 of 20



insufficient evidence from which a reasonable jury could find causation. The

district court concluded that DeBose had failed as a matter of law to establish

causation, a required element of a retaliation claim. Because DeBose was no

longer the prevailing party, the district court denied her request for a front-pay

award. It also denied a motion for sanctions DeBose had filed in the interim.

DeBose then filed her own motion for a new trial, which the district court denied.

                                           * * *

       We are therefore confronted on appeal by DeBose’s challenge to the district

court’s orders: (1) granting in part and denying in part the University’s motion for

summary judgment and granting Ellucian’s motion for summary judgment;

(2) denying her post-trial motion for attorney’s fees and costs; (3) granting the

University’s post-trial motion for judgment as a matter of law and denying her

motion for sanctions; (4) denying her motion for front pay; and (5) denying her

motion for a new trial.

                                              II

       After a de novo review of the evidence1 in the light most favorable to

DeBose as the nonmoving party, Moton v. Cowart, 631 F.3d 1337, 1341 (11th Cir.


1
 DeBose also challenges the district court’s refusal to consider 550 unauthenticated documents.
She is correct that Federal Rule of Civil Procedure 56 does not require authentication of
documents at the summary-judgment stage, and that neither defendant objected to the documents
as inadmissible. The court’s error in excluding these documents, however, did not affect
DeBose’s substantial rights, as a review of the documents shows that they would not have
affected the outcome. Any error was therefore harmless. See Fed. R. Civ. P. 61. Although
                                               5
                Case: 18-14637       Date Filed: 04/27/2020      Page: 6 of 20



2011), we affirm the district court’s grant of summary judgment to Ellucian on

each count against it, and to the University on several counts.

                                               A

       The district court granted the University’s summary judgment motion with

regard to DeBose’s race- and gender-discrimination and retaliation claims

stemming from the alleged failure to promote her and the written reprimand she

received after insulting a coworker.

       Title VII and the FCRA prohibit an employer from discharging an employee

because of the employee’s sex or race. 42 U.S.C. § 2000e-2(a)(1); Fla. Stat.

760.10(1)(a). Title VII and the FCRA also prohibit an employer from retaliating

against an employee for protesting allegedly unlawful discriminatory practices. 42

U.S.C. § 2000e-3(a); Fla. Stat. 760.10(7). Claims under Title VII and the FCRA

are analyzed under the same framework and do not require separate analysis.

Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253, 1271 (11th Cir. 2010).

       “To prevail on a claim for discrimination under Title VII based on

circumstantial evidence, [DeBose] must show that: (1) [s]he is a member of a

protected class; (2) [s]he was qualified for the position; (3) [s]he suffered an

adverse employment action; and (4) [s]he was replaced by a person outside h[er]




DeBose claims that “the outcome of the case would have been substantially different” if the
documents were considered, she does not cite any specific document to substantiate that claim.
                                               6
              Case: 18-14637     Date Filed: 04/27/2020   Page: 7 of 20



protected class or was treated less favorably than a similarly-situated individual

outside h[er] protected class.” Maynard v. Bd. of Regents, 342 F.3d 1281, 1289

(11th Cir. 2003).

      McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), provides the

archetypal burden-shifting framework for evaluating a Title VII case based on

circumstantial evidence. Id. at 802–04. If an employee successfully makes a

prima facie case of discrimination or retaliation, the burden shifts to the employer

to provide a legitimate, nondiscriminatory or non-retaliatory reason for the adverse

employment action. Alvarez, 610 F.3d at 1264. The employer’s burden is

“exceedingly light” and is one of production only; “the employer need not

persuade the court that it was actually motivated by the proffered reasons.” Tipton

v. Canadian Imperial Bank of Commerce, 872 F.2d 1491, 1495 (11th Cir. 1989)

(quotations omitted).

      If the employer meets this burden, the burden shifts back to the employee to

produce evidence that the employer’s proffered reasons are merely a pretext for

discrimination. Alvarez, 610 F.3d at 1264. To show pretext, the employee must

specifically respond to the employer’s explanation and produce evidence directly

rebutting the employer’s proffered nondiscriminatory reason. Crawford v. City of

Fairburn, 482 F.3d 1305, 1309 (11th Cir. 2007). This Court does not inquire into

whether the employer’s reason for the adverse employment action “is a correct


                                          7
              Case: 18-14637     Date Filed: 04/27/2020   Page: 8 of 20



one, but whether it is an honest one.” Rojas v. Florida, 285 F.3d 1339, 1342 (11th

Cir. 2002) (“We are not in the business of adjudging whether employment

decisions are prudent or fair. Instead, our sole concern is whether unlawful

discriminatory animus motivates a challenged employment decision.” (quotation

omitted)).

      We can quickly dispense with the written-reprimand claim. DeBose offered

no evidence that Dosal’s reprimand caused any serious or material change in her

employment. Crawford v. Carroll, 529 F.3d 961, 970–71 (11th Cir. 2008) (“[W]e

require[ ] an employee to demonstrate she suffered a serious and material change

in the terms, conditions, or privileges of employment to show an adverse

employment action” (emphasis and quotation omitted)). It was merely a warning

that such behavior was unacceptable, but carried no disciplinary effect. DeBose

therefore failed to establish a prima facie case of discrimination. Maynard, 342
F.3d at 1289. The district court did not err in granting summary judgment to the

University with respect to that claim.

      Concerning the failure-to-promote claim, even if DeBose made out a prima

facie case of discrimination, she has failed to rebut the University’s proffered non-

discriminatory reason for Hamilton’s appointment. The undisputed evidence

showed that Hamilton was highly qualified for the position, and Dosal, who made

the appointment, had received several complaints about DeBose’s professionalism


                                          8
              Case: 18-14637     Date Filed: 04/27/2020   Page: 9 of 20



from coworkers before the position even became available. DeBose has failed to

show that this explanation is pretextual. See City of Fairburn, 482 F.3d at 1309.

      DeBose alternatively raises a disparate-impact discrimination claim, alleging

that the internal appointment of an employee rather than an open search

disadvantages minority candidates. The district court correctly found that she

failed to make a prima facie disparate-impact case because she had not supported

her allegations with any statistical evidence to demonstrate a discriminatory effect.

See E.E.O.C. v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1274–75 (11th Cir. 2000).

We agree, and affirm.

      Nor can the failure to promote be considered retaliatory—DeBose did not

engage in any protected activity until after learning of Hamilton’s promotion.

DeBose learned of Hamilton’s promotion on July 15, 2014, and her first complaint

of discrimination was made July 28, 2014. Therefore the promotion cannot have

been retaliation for DeBose’s protected activity.

      Accordingly, we affirm the district court’s partial grant of summary

judgment to the University concerning DeBose’s race- and gender-discrimination

and retaliation claims stemming from the alleged failure to promote and written

reprimand.




                                          9
             Case: 18-14637     Date Filed: 04/27/2020    Page: 10 of 20



                                          B

      DeBose also brought a breach of contract claim against the University for

her termination, alleging that she was not given a required three months’ paid

notice of her termination. This claim is without merit, and we affirm the district

court’s grant of summary judgment to the University.

      First, the record contains no evidence of any express employment contract.

Second, to the extent that any such contract existed, the University gave DeBose

three months’ notice. It informed her on May 19, 2015 that her employment would

not be renewed, effective August 19, 2019.

                                          C

      The district court also granted summary judgment to both defendants on

DeBose’s claims of tortious interference with business relationships. DeBose first

alleges that Ellucian interfered with her relationship with the University by

intentionally making false statements about her in its report in order to cause her

termination. Second, DeBose alleges that after her termination the University

tortiously interfered with her relationship with the University of North Florida,

claiming that she had received a job offer there which was rescinded based upon

Provost Wilcox’s poor reference. She did not, however, present any evidence that

she had in fact received such an offer, such as an affidavit from a prospective

supervisor at North Florida.


                                         10
              Case: 18-14637     Date Filed: 04/27/2020   Page: 11 of 20



      To prove a claim for tortious interference, DeBose must show “(1) the

existence of a business relationship that affords the plaintiff existing or prospective

legal rights; (2) the defendant’s knowledge of the business relationship; (3) the

defendant’s intentional and unjustified interference with the relationship; and

(4) damage to the plaintiff.” Int’l Sales & Serv., Inc. v. Austral Insulated Prods.,

Inc., 262 F.3d 1152, 1154 (11th Cir. 2001).

      With regard to the University, DeBose has failed to show any relationship

with the University of North Florida or damage from the rescission of an unproven

job offer. She presented no evidence that she had been offered employment there

or what Provost Wilcox said in the phone call with the UNF Provost, other than

Wilcox’s own account of the call. With respect to Ellucian, there was no evidence

in the record that it intentionally interfered with her employment at the University.

See Int’l Sales & Serv., Inc., 262 F.3d at 1154. DeBose’s testimony that Ellucian’s

consultant acted with hostility is insufficient to show intent, and her speculation is

insufficient to withstand summary judgment. See Marshall v. City of Cape Coral,

797 F.2d 1555, 1559 (11th Cir. 1986).

      Accordingly, we agree with the district court that summary judgment is

appropriate in favor of Defendants with regard to the tortious interference claims,

and affirm.




                                          11
             Case: 18-14637     Date Filed: 04/27/2020    Page: 12 of 20



                                          D

      Finally, the district court also granted summary judgment to defendants on

DeBose’s civil-conspiracy claim. She alleges that the University and Ellucian

conspired to terminate her in violation of Title VII and state law.

      To prove a claim for civil conspiracy under Florida law, the plaintiff must

show: (1) the existence of an agreement between two or more parties; (2) to do an

unlawful act; (3) the doing of some overt act in furtherance of the conspiracy; and

(4) damages. United Techs. Corp. v. Mazer, 556 F.3d 1260, 1271 (11th Cir. 2009).

      Because the record shows no evidence of any agreement between defendants

to do an unlawful act, DeBose failed to make a prima facie case. See id. DeBose’s

assertions to the contrary are based upon speculation and are not sufficient to

withstand summary judgment. See Marshall, 797 F.2d at 1559. The district court

correctly granted summary judgment on this claim, and we affirm.

                                         III

      DeBose’s remaining claims—that the University discriminated and retaliated

against her on the basis of race by terminating her and giving a bad reference in

violation of Title VII and state law—proceeded to trial. The jury found for her on

both claims, but the damages awarded for each claim diverged significantly.

Despite concluding that race was a motivating factor in her termination, the jury

also found that the University would have fired her even without taking race into


                                          12
              Case: 18-14637     Date Filed: 04/27/2020     Page: 13 of 20



account; accordingly, DeBose was not entitled to damages on her discrimination

claim. As to her retaliation claim, however, the jury found that DeBose had

engaged in protected activity and that the University took adverse employment

action against her because of that activity, and it awarded her damages in the

amount of $310,500.00.

      DeBose then moved for attorney’s fees in the amount of $712,500.00 for

hours she spent litigating the case on her own behalf, costs in the amount of

$102,520.00, and front pay for five years in the amount of at least $170,000.00.

She submitted an affidavit as to her hourly rate and a one-page list of costs. The

district court denied DeBose’s request for attorney’s fees, concluding that a pro se

party cannot recover attorney’s fees for representing herself, even if she is a

licensed attorney. It also denied her request for costs, finding that she had failed to

provide sufficient information as to whether they were appropriately taxable

against the University. Her request for front pay was sent to a magistrate judge to

determine her annual salary, as DeBose presented no evidence at trial other than

her own testimony on that point.

      DeBose now appeals the denial of the requested attorney’s fees and costs.

She also raises, for the first, time, fees that she paid to several attorneys before

becoming a pro se litigant.




                                           13
              Case: 18-14637      Date Filed: 04/27/2020   Page: 14 of 20



      A court may, in its discretion, allow the prevailing party in a discrimination

suit to recover reasonable attorney’s fees as part of the costs of litigation. 42

U.S.C. § 2000e-5(k). A pro se plaintiff cannot recover attorney’s fees for

representing herself, even if she is a licensed attorney. See Kay v. Ehrler, 499 U.S.
432, 435–38 (1991) (analyzing the similar attorney’s fees provision in 42 U.S.C.

§ 1988); Hensley v. Eckerhart, 461 U.S. 424, 433 n. 7 (1983) (noting that an award

of attorney’s fees under §§ 1988 and 2000e-5 are governed by the same standards).

In addition to attorney’s fees, prevailing party may also recover the costs

enumerated in 28 U.S.C. § 1920. See Fed. R. Civ. P. 54(d). We have held,

however, that the party seeking costs and expenses must submit a request that

would enable the district court to determine an award. Loranger v. Stierheim, 10
F.3d 776, 784 (11th Cir. 1994).

      Because she is a pro se litigant, DeBose is not entitled to attorney’s fees for

her own work. See Kay, 499 U.S. at 435–38. Although she claims on appeal that

she is entitled to attorneys’ fees for the work of her retained counsel prior to

proceeding pro se, she did not ask for those attorneys’ fees in the district court.

We will not consider the merits of issues not raised before the district court. Narey

v. Dean, 32 F.3d 1521, 1526–27 (11th Cir. 1994).

      DeBose’s costs were also not itemized sufficiently to permit a district court

to determine an award. She did not support the amount of costs requested with any


                                           14
              Case: 18-14637     Date Filed: 04/27/2020    Page: 15 of 20



evidence. We therefore affirm the district court’s refusal to allow DeBose to

recover. See Loranger, 10 F.3d at 784.

                                          IV

      The district court subsequently overturned the jury’s verdict on the

retaliation claim—granting the University’s post-trial motion for judgment as a

matter of law on the ground that DeBose had not presented sufficient evidence to

show a causal connection between her protected activities and the adverse

employment actions.

      Judgment as a matter of law “is appropriate when a plaintiff presents no

legally sufficient evidentiary basis for a reasonable jury to find for h[er] on a

material element of h[er] cause of action.” Christopher v. Florida, 449 F.3d 1360,

1364 (11th Cir. 2006). This Court reviews de novo a district court’s grant of

judgment as a matter of law. Id.

      In addition to establishing a statutorily protected activity and adverse

employment action, in order to prevail on a retaliation claim a Title VII plaintiff

must show a causal connection between the two events. Carroll, 529 F.3d at 970.

“Title VII retaliation claims require proof that the desire to retaliate was the but-for

cause of the challenged employment action.” Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 352 (2013). “If there is a substantial delay between the

protected expression and the adverse action in the absence of other evidence


                                           15
             Case: 18-14637     Date Filed: 04/27/2020    Page: 16 of 20



tending to show causation, the complaint of retaliation fails as a matter of law.”

Higdon v. Jackson, 393 F.3d 1211, 1220 (11th Cir. 2004). We have held that a

three-to-four-month delay is too large a gap, standing alone, to satisfy the

plaintiff’s burden to prove causation. Thomas v. Cooper Lighting, Inc., 506 F.3d
1361, 1364 (11th Cir. 2007).

      DeBose’s earliest protected activity, an internal discrimination complaint,

was filed on July 28, 2014. Her difficulties at work had been building for months

before this. In the spring and summer of 2014, multiple coworkers complained to

Dosal about DeBose’s professionalism and difficulty in collaborating, and Dosal

informed Provost Wilcox of these complaints. The Ellucian assessment, which

took place in April of 2015, was planned prior to DeBose’s first complaint.

      After receiving the critical Ellucian report (dated May 7, 2015), and having

received complaints about DeBose the previous year, Provost Wilcox decided not

to renew DeBose’s employment in May of 2015—approximately five months after

DeBose’s EEOC complaint and ten months after her internal complaint. The

negative reference to the University of North Florida took place shortly thereafter.

      In its judgment-as-a-matter-of-law order, the district court found that this

timeline did not give rise to proof of causation. We agree, and affirm. DeBose

presented no evidence from which a reasonable jury could conclude that her

protected activities—the complaints of discrimination—were the but-for cause of


                                          16
               Case: 18-14637    Date Filed: 04/27/2020   Page: 17 of 20



her termination and poor reference. See Nassar, 570 U.S. at 360. And, even

assuming causation, she also did not present any evidence directly rebutting the

University’s proffered nondiscriminatory reason. See City of Fairburn, 482 F.3d at

1309.

                                       * * *

        In addition to opposing the University’s motion for judgment as a matter of

law, DeBose also filed a posttrial motion for sanctions, arguing that the University

had intentionally destroyed her personnel files and lied about their contents,

contending they would have contained an employment contract. We agree with the

district court that she failed to produce any evidence that the University destroyed

evidence or that she had an employment contract. On the contrary, the record

evidence showed that the University had not used employment contracts since

2005. We therefore affirm the denial of sanctions.

                                          V

        Having affirmed the district court’s award of judgment as a matter of law to

the University on the retaliation claim, we turn to DeBose’s motion for front pay.

        As the prevailing party following the jury verdict, DeBose was, at least

presumptively, entitled to front pay. See E.E.O.C. v. W&O, Inc., 213 F.3d 600,

619 (11th Cir. 2000) (“In addition to back pay, prevailing Title VII plaintiffs are

presumptively entitled to either reinstatement or front pay.” (quotation omitted)).


                                          17
             Case: 18-14637      Date Filed: 04/27/2020   Page: 18 of 20



Following the district court’s judgment-as-a-matter-of-law order, though, she is no

longer the prevailing party on her retaliation claim. Accordingly, the district court

did not err in denying DeBose’s motion for front pay on this basis.

      Nor is DeBose entitled to front pay on the basis of her discrimination claim.

Although the jury found that DeBose had proven that the University took her race

into account when it terminated her, the jury also found that the University had

proved its “same decision” affirmative defense. When a defendant proves a “same

decision” defense, the court may only grant declaratory relief, injunctive relief, and

attorney’s fees and costs. See 42 U.S.C. §2000e-5(g)(2)(B)(i); see also Quigg v.

Thomas Cty. School Dist., 814 F.3d 1227, 1239 n.9 (11th Cir. 2016) (noting that

the “same decision” defense allows an employer to avoid damages and certain

forms of equitable relief in a Title VII case). Front pay is a form of equitable

relief. See Ramsey v. Chrysler First, Inc., 861 F.2d 1541, 1545 (11th Cir. 1988).

We therefore affirm the district court’s denial of front pay on this basis as well.

                                          VI

      Finally, we turn to DeBose’s motion for a new trial. She argues that the

court substituted its own credibility determinations for those of the jury when

granting the University’s motion for judgment as a matter of law, and that a new

trial should have been granted. She also argues that the court erred in denying her




                                          18
              Case: 18-14637    Date Filed: 04/27/2020    Page: 19 of 20



continuance of trial, which left her with inadequate time to prepare for trial, and by

denying reopening of discovery.

      To the extent that DeBose’s motion for a new trial challenged the entry of

judgment as a matter of law on her retaliation claim, her arguments are without

merit, as already explained.

      To the extent that it challenged the jury’s discrimination verdict, her motion

for a new trial was untimely. After the jury’s verdict, the district court entered an

amended judgment on October 5, 2018. Although this judgment was later vacated

and amended to reflect the court’s subsequent grant of judgment as a matter of law

on DeBose’s retaliation claim, the verdict as to her discrimination claim was not

amended and went unchallenged until February 24, 2019, when DeBose filed the

instant motion. Thus, her motion for a new trial as to this claim was filed well

outside the 28-day time frame provided for in Federal Rule of Civil Procedure

59(b) and is untimely.

      And as to the court’s refusal to continue the trial and/or reopen discovery,

none of DeBose’s notices of appeal or amended notices of appeal challenge this

ruling. It is thus not properly before this Court on appeal. See Fed. R. App. P.

3(c)(1)(B); White v. State Farm Fire and Cas. Co., 664 F.3d 860, 863–64 (11th

Cir. 2011).




                                          19
             Case: 18-14637    Date Filed: 04/27/2020   Page: 20 of 20



      We therefore affirm the denial of the motion for new trial and the denial of

DeBose’s motion for continuance and reopening of discovery.

      AFFIRMED.




                                        20